Citation Nr: 1811792	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-28 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 for degenerative joint disease (DJD) of the left knee.

2.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

3. Entitlement to a disability evaluation in excess of 10 percent for patellar dislocation of the right knee, to include a compensable rating prior to June 28, 2017.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975 and from September 1986 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan that granted service connection for left knee DJD, and granted an increased disability evaluation for right knee DJD.  During the pendency of appeal, the Veteran was granted service connection for patellar dislocation of the right knee.  


FINDINGS OF FACT

1.  The Veteran's DJD of the left knee is manifested by painful motion and by flexion, at worst, functionally limited to 100 degrees, but without evidence of ankylosis, dislocated or removed semilunar cartilage, limited extension, impairment of the tibia or fibula, genu recurvatum, or knee replacement.

2. The Veteran's DJD of the right knee is manifested by painful motion and by flexion, at worst, functionally limited to 100 degrees, but without evidence of ankylosis, dislocated or removed semilunar cartilage, limited extension, impairment of the tibia or fibula, genu recurvatum, or knee replacement.

3.  The Veteran was shown to have slight instability in both knees throughout the course of the appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for DJD of the left knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256-5263 (2017).
 
2.  The criteria for a rating in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5256-5263 (2017).

3.  The criteria for a 10 percent rating for instability/subluxation of the right knee have been met throughout the course of the appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2017).

4.  The criteria for a 10 percent rating for instability/subluxation of the left knee have been met throughout the course of the appeal.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  Additionally, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Veteran was afforded two VA examinations in connection with his claim.  The Veteran and his representative have alleged that the examinations are inadequate, the first for failing to conduct an extensive examination; the second for failing to inquire about pain and to conduct a more extensive examination.  Based on testimony and other statements of record, it seems the Veteran expected his examinations to take a particular amount of time, explore issues other than range of motion testing, include x-rays, and involve a discussion of how the Veteran's knee condition impacts his daily life.  Upon review of the evidence, the Board finds that the examination reports indicate that the examiners conducted appropriate evaluations which provided sufficient information to rate the disabilities on appeal.  The existing medical evidence of record is therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2; Barr, 21 Vet. App. 303 (2007).  As was explained at the Veteran's Board hearing, the VA examination is not a diagnostic process and treatment is not rendered at it.  As such, imaging is not necessarily required.  Rather, the purpose is simply to provide the information necessary to rate the Veteran's knee disabilities.  This examination has done that.  While the examination may have seemed brief to the Veteran, there is no indication from the examination report that any details needed to rate the Veteran's bilateral knee disabilities was omitted. 

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


II.  Increased Rating

In December 2009, the Veteran filed a claim for an increased rating for DJD of the right knee, and a new claim for service connection related to a left knee condition.  Service connection was granted, and 10 percent ratings were assigned for each knee disability as of the date the claim was received.  The Veteran appealed the ratings that were assigned and a separate 10 percent rating for patellar dislocation of the right knee was assigned as of June 28, 2017.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Knee disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Knee and Leg.  38 C.F.R § 4.71a, Diagnostic Codes 5256 - 5263.  The General Rating Formula for Diseases and Injuries of the Knee and Leg rates knee disabilities as follows:

Ankylosis, Diagnostic Code 5256:
	30 percent	Favorable angle in full extension, on in slight flexion between 
      zero and 10 degrees
	40 percent	In flexion between 10 and 20 degrees
	50 percent	In flexion between 20 and 45 degrees
	60 percent	Extremely unfavorable, in flexion at an angle of 45 degrees 
      or more

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

Other impairment of the knee, Diagnostic Code 5257.
	Recurrent subluxation or lateral instability:
	10 percent	Slight
20 percent 	Moderate
30 percent	Severe 

Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5258, 20 percent.

Cartilage, semilunar, removal of, symptomatic, Diagnositic Code 5259, 10 percent.

Limitation of Motion, Diagnostic Codes 5260 and 5261. 
	Diagnostic Code 5260, limitation of flexion:
      0 percent	limitation of flexion of the leg to 60 degrees
      10 percent 	limitation of flexion of the leg to 45 degrees
      20 percent 	limitation of flexion of the leg to 30 degrees
      30 percent 	limitation of flexion of the leg to 15 degrees

      Diagnostic Code 5261, limitation of extension:
      0 percent	limitation of extension of the leg to 5 degrees
      10 percent 	limitation of extension of the leg to 10 degrees
      20 percent 	limitation of extension of the leg to 15 degrees
      30 percent 	limitation of extension of the leg to 20 degrees
      40 percent 	limitation of extension of the leg to 30 degrees
      50 percent 	limitation of extension of the leg to 45 degrees   

Impairment of the tibia and fibula, Diagnositc Code 5262.
		10 percent	with slight knee or ankle disability
		20 percent	with moderate knee or ankley disability
		30 percent	with marked knee or ankle disability

Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing ojectively demonstrated), Diagnostic Code 5263, 10 precent.

Additionally, knee disabilitis may be evaluated under the General Rating Formual for Acute, Subacute, or Chronic Diseases.  38 C.F.R § 4.71a, Diagnostic Codes 5000 - 5024.  In this case, the relevant diagnosis, degenerative arthritis, indicates that findings established by x-ray will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint(s) involved.  Where noncompensable under the applicable diagnostic code, a maximum 10 percent rating will be assigned.  Here, the Veteran already receives compensable ratings for both knee, and therefore this Diagnostic Code will not be discussed further.

The Veteran was afforded a VA examination for joints in August 2010 at which he was diagnosed with bilateral DJD of the knees.  In describing the disabilities to the examiner, the Veteran indicated that he experienced increased pain with squatting and his knees were unstable at times.  The summary of knee joint symptoms included negatives for instability, weakness, incoordination, locking, effusion, and inflammation.  The Veteran reported experiencing symptoms of pain and stiffness, decreased speed of motion, subluxation/dislocation occurring weekly, giving way, and flare-ups of joint disease described as moderate, occurring every one to two months for hours.  X-rays indicated mild degenerative changes in both knees.

The physical examination noted a normal gait, with negatives for limitation to walking or standing, use of an assistive device, and constitutional or incapacitating episodes of arthritis.  The examiner found right and left knee crepitus with abnormal motion.  There was no instability, clicks or snaps, grinding, patellar abnormality, meniscus abnormality, abnormal tendons or bursae, or other knee abnormalities.  

Range of motion (ROM) for both knees was 130 degrees of flexion and normal extension (no numerical value given), without objective evidence of pain with active motion.  No additional limitations were noted after three-time repetitive motion testing.

In his notice of disagreement, the Veteran asserted that he knees should be rated higher than 10 percent for each knee.  He noted that he had experienced long standing bilateral knee pain, and a permanent profile to not run dated from 1995.  He pointed out that medical progress notes showed crepitus and abnormal motion of both knees, and that radiology shows mild degeneration change in my left knee and the right as well as some form of sclerotic density and a bony spur on my right.  He reported being unable to squat without extreme pain, and while range of motion was normal while walking, running was out of the question.  Moreover, prolonged standing or prolonged sitting seemed to build a pressure like feeling and was very painful. 

A January 2015 treatment record indicates the Veteran complained of dull, achy pain in his right knee.  He experienced ROM 0 to 120 degrees in the right knee.  There was no significant effusion and good medial and lateral stability.  There was mild crepitus with ROM and patellar grind.  There was no mention of the left knee.

In November 2016, the Veteran testified at a DRO hearing that his knees would buckle occasionally.

The Veteran was afforded a second VA examination in July 2017.  The Veteran was diagnosed with right knee patellar dislocation and bilateral DJD.  The Veteran reported flare-ups described as bilateral pain and buckling.  

ROM in both knees was 100 degrees of flexion and extension.  The ROM was noted as abnormal, but not contributing to functional loss.  Pain with flexion was noted on examination, but did not result in functional loss.  No additional limitations were noted after three-time repetitive motion testing.  There was no evidence of pain with weight bearing or pain on passive ROM.  There was no evidence of localized tenderness or pain on palpation.  There was objective evidence of crepitus.  There was no ankylosis, lateral instability, recurrent effusion, dislocation or removal of semilunar cartilage, or tibia / fibular impairment.  There was slight recurrent subluxation on the right, with none on the left. 

Regarding repeated use over time and flare-ups, the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss.

The Veteran testified during his November 2017 Board hearing that his knees buckle at times when walking, but not simultaneously.  He has never fallen, but has had to catch himself quite often when rising from a chair after sitting for any length of time.  The Veteran also reported occasionally wearing elastic braces on both knees to help with pain and buckling.  The Veteran intends to revisit injections for his knees and noted that knee surgery is on the horizon, but the injections have helped him delay this inevitability for a few years.

The Veteran is found competent to report observable symptomatology such as pain and discomfort from prolonged sitting and standing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the determination regarding the severity of the Veteran's knee disability is a medical determination, and the Veteran is not shown to have the medical training or expertise to make such a determination.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board acknowledges that the Veteran has experienced knee pain since active service, which has worsened over time, and now includes decreased ROM.  However, the evidence of record does not warrant disability evaluations in excess of 10 percent.  

Initially, the Board notes that the evidence of record shows no indication of ankylosis, semilunar cartilage dislocation or removal, tibia and fibula impairment, or genu recurvatum.    

Turning to the analysis for range of motion, the Veteran has consistently demonstrated flexion in his knees to more than 100 degrees as well as full extension.  

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the VA examiners have consistently found that repetitive motion testing did not cause any additional limitation of motion.  The Veteran has reported experiencing pain in both knees, but the compensable rating that is assigned to each knee is based on the pain the Veteran experiences in each knee, as the limitation of motion that was demonstrated is insufficient to support a compensable rating on its own.  Thus, a rating in excess of 10 percent is not warranted for either knee under Deluca.

A separate rating may be assigned for instability of the knee under Diagnostic Code 5257 for patellar dislocation.  Here, the Veteran was assigned a separate 10 rating for his right knee based on a finding at the June 2017 VA examination that the Veteran had slight subluxation.  The Board has noted that the Veteran has made general allegations that he has experienced buckling in both knees throughout the course of his appeal, and subluxation and giving way were noted on his 2010 VA examination.  As such the Board finds that separate 10 percent ratings should be assigned for both knees throughout the course of the appeal based on a finding of buckling that is supported both by physical examination and by credible lay statements.  A rating in excess of 10 percent is not warranted for either knee as the medical evidence has consistently found no instability in either knee on clinical testing (aside from the finding of slight subluxation at the most recent VA examination).

Accordingly, the Board finds that a disability rating in excess of 10 percent for DJD of the left and right knees is not warranted, but separate 10 percent ratings are warranted for bilateral instability in both knees.  

ORDER

A disability evaluation in excess of 10 percent for degenerative joint disease (DJD) of the left knee is denied.

A disability evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee is denied.

A 10 percent evaluation, but not higher, is warranted for right knee instability throughout the period on appeal, subject to the laws and regulations governing the award of monetary benefits.

A 10 percent evaluation, but not higher, is warranted for left knee instability throughout the period on appeal, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


